Citation Nr: 1508858	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  07-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for osteoporosis, to include as secondary to service-connected seizure disorder.

2.  Entitlement to an increased rating for lumbosacral strain, rated as 10 percent disabling from April 21, 2006, rated as 20 percent disabling from February 11, 2010, and rated as 40 percent disabling from February 9, 2011.  

3.  Entitlement to a rating in excess of 80 percent for seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case now resides with the RO in Phoenix, Arizona.


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of all issues on appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for osteoporosis, to include as secondary to lumbosacral strain, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to an increased rating for lumbosacral strain, rated as 10 percent disabling from April 21, 2006, rated as 20 percent disabling from February 11, 2010, and rated as 40 percent disabling from February 9, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to a rating in excess of 80 percent for seizure disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn all issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


	ORDER

The appeal is dismissed.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


